ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-115 concluding that by way of reciprocal discipline ROBERT W. SPENCER of TARRYTOWN, NEW YORK, who was admitted to the bar of this State in 1966, should be suspended from the practice of law for a period of one year, retroactive to the date of respondent’s suspension in the State of New York for conduct that in New Jersey would be in violation of RPC 1.15(failure to safekeep property of clients or third parties), RPC 5.3(b) (failure to supervise nonlawyer to ensure conduct is compatible with professional standards),and RPC 5.3(c) (failure to reasonably investigate circumstances that would disclose past instances of nonlawyer’s conduct that were incompatible with professional obligations of a lawyer);
And the Disciplinary Review Board having determined that respondent should not be reinstated to practice in New Jersey until reinstated to practice in New York;
And good cause appearing;
It is ORDERED that ROBERT W. SPENCER is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to August 16, 1999; and it is further
ORDERED that no petition for reinstatement to practice be submitted to the Disciplinary Review Board unless and until respondent is reinstated in New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*170ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.